Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

This action is in response to the communication as filed on 2 AUG 2022
Amendments to claims 1, 6, 13, have been entered, as has the prior cancellation of claim 4, 2, 3, 10, 11, 14, 15, 16, 21. 
As such Claims 1, 5-10, 12, 13, 17-20 are pending and examined.  

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-10, 12, 13, 17-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) recite an abstract idea without significantly more. 

	
With respect to claims 1, 5-10, 12, 13, 17-20 the independent claims (claims 1, 6, 13) are directed to a process, which is a statutory category of invention. Claims 1, 6, 13 are further directed to, in part, to receiving usage information, applying weights, summing weights and calculating a score of a user, and then targeting said user. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behaviors of users in the collection of user data, commercial or legal interactions in the form of marketing/sales behaviors. Further, the claims recite elements such as calculating an application weight using a logistic regression method, calculating weights for applications, calculating a score of a device, and making a selection based on a comparison of two scores - the weighting, calculating, and comparison of scores, the logistic regression, and the ranking of the scores correspond to mathematical concepts in the form of relationships, formulas, and calculations. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” and the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – the usage information comes from “user devices” with applications installed or downloaded, and in claim 1, 13, a first server, in claim 6, a first and second server are used, to perform the claim steps, communicate with the devices, and store the collected information.  The user devices in the claims is recited at a high level of generality, i.e. as in a user device downloads/stores an application or other file, such that it amounts no more than mere instructions to apply the exception using a generic computer component. Examiner notes that as claimed, the user devices are solely responsible for sending, storing, and receiving application rather than a more active role in the claim – this is essentially analogous to asking someone what books are on a shelf. Further, the servers in each of the claims at best send and receive information. The additional calculations as added are at best an application of linear regression/linear combinations to create an arbitrary score – and again, simply executed by a server, as extra-solution activity or a general linking of the computing technology. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as: the usage information comes from “user devices” with applications installed or downloaded, and in claim 1, 13, a first server, in claim 6, a first and second server are used, to perform the claim steps. When considered individually, the “user devices” and the “servers” claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification at figure 3 and related text: “user device 10” is disclosed in the specification as solely sending and receiving information, and is described in functional terminology only – Examiner notes that there is no description or disclosure about user device 10 in the entire specification. Similarly, first and second servers 200, 300 are again disclosed in functional language only – as in server 200 or 300 might be in communication via network 20. Further, 0047-0049 discloses a number of generic computing elements and configurations upon which the claimed invention is operable.  These passages, as well as others, makes it clear that the invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 10-12, 17 are not directed to any additional abstract ideas nor additional non-abstract elements than those identified with respect to the independent claims. These claims further add context to the claimed abstract ideas – in that they recite additional limitations regarding the mathematical relationships/equations/calculations to be executed, and further, they refine the types of advertisements and content therein to be shown to the targeted candidates.  While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Dependent claims 7-9, 18-20 are not directed to any additional abstract ideas nor additional non-abstract elements than those identified with respect to the independent claims. These claims further add context to the claimed abstract ideas – in that they provide for the collection/payment of fees in exchange for the advertisements being shown. This furthers the abstract ideas of fundamental economic principles and commercial interactions, in that there is a fee exchanged for said advertisements to be presented, and further, the calculation of these fees is a mathematical concept.  While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claims(s) 1, 5-7, 12, 13, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolorz (US 20180165697A1), in view of Sarkar et al (US 8645199 B1, hereinafter Sarkar), further in view of Li et al (US 20130185292 A1, hereinafter Li). 

In reference to claim 1, 6, 13: 
Stolorz teaches: A method of, and server for, predicting a predetermined action (at least [019] “An example advertisement includes toddler fashion apparel shopping mobile application that generally female users within the age group 25-35 years that have toddlers would be interested in and would download and install the application.”) comprising:
receiving, by a data receiving unit of a first server from each user device, in communication with the [first memory and CPU]  via a network (at [fig 1 and related text] Client devices 106a…c are in communication with de-biasing module 110 via network 102, and at [0033-34]” a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described.)
a unique data comprising device identification information of the user device and application information of each application installed in the user device (at least [015, 019, 021, 025 fig 1 and related text] “The utility application 108 on each client device can determine usage data for the other applications 109 executing on the client device 106.  The utility application 108 collects the usage data for each user and reports it…” and 
user-specific information comprising at least one of gender, age, marital status, location, and income group of each user using the user device, the user specific information weight is predetermined in a range of about -.1- to about .9 (at least [014, 019, 020-022, 026] the user may enter their demographic information when prompted and/or the system may infer it, at [026] example weights are given in percentages used to calculate the weights: .5  is within the range given for females, i.e. user specific information); 
each of the gender, age, marital status, location, and income group of the user-specific information is assigned with a user-specific information weight different from one another (at least [021-027] the user specific data is used to weight the usage data; i.e. as in 026);
confirming/checking, by the first [module] for each user device, the application installed in the user device from the unique data (at least [015, 019, 021] client devices 106 send information about apps 109 installed on the device); 
retrieving, by the [module] for each user device, an application weight to each application installed in the user device, the application weight for each application is predetermined in a range of about  -0.8 to about .6)(at least [017, 018, 026] de-biasing module 110 weights the usage data as compared to aggregate usage of all apps; at least [026] raw usage data indicates a pre-existing value of 71% of users being female; the value for the de-biased, weighted, value is 71%*0.625=44.3%, i.e. within the range of about .6);
[using linear regression including a linear combination of application weight and user specific information] (at least [021-022, 024-026] confidence value is created by aggregating the activity and comparing it to known weights of user activities;”…weighting ratios for multiple user attributes can be multiplied together to obtain an overall weight for each user or, in another embodiment, can be calculated separately for each multi-dimensional combination of attributes…” and at [027] this is accomplished by linear regression); and
selecting at least one of the user devices [based on the score] as a candidate to which an online content is to be provided (at least [021, 028] if a user has an “eligible” attribute as scored, then the user is served the advertisement).  
While Stolorz teaches all the limitations above, it does not specifically teach saving application information per device, nor does it disclose calculating a score indicative of probability of a user action as claimed. 
Li teaches:  A method of predicting the probability of each user device among a plurality of user devices performing a predetermined action based on an application installed in the user device (at least [055] “…the application association graph engine can generate or augment a particular application association graph based on the applications that are installed on the mobile devices of the other users associated with the particular user in one or more social networks.  For example, if an application A is installed on mobile devices associated with M people in the particular user's social network, and application B is installed on mobile devices associated with N people in the particular user's social network, where M<N, then the probability that the particular user will install application A is greater than the probability that the particular user will install application B…”, the method comprising: 
Receiving, by a data receiving unit of a first server from each user device in communication with the first server via the network (at least [029] “…the communication manager 212 can receive application data from one or more mobile devices 104.”)
Device identification information of the user device and the application information of each application installed in the user device (at least [026] “…embodiments can also evaluate applications 108 installed on a mobile device 104 associated with a particular user.  Such embodiments can then use the information from the mobile device 104, such as information about the applications 108 installed on the mobile device 104 and the frequency of use of such applications 108, to search the association graph to determine applications 108 that may be relevant to the user the user's intended tasks…” and at [046] User T1 and User T2 have different co-occurring applications); 
Generating, by the first server for each user device, an application installation list that contains a list of every application installed in the user device based on the unique data received, and saving the generated application information list in a storage of the first server (at least [035] “For example, the application recommendation request message can include a listing of all the applications currently installed on the mobile device 104 associated with a particular user.” And at [036] “…all of the applications in the application association graph determined to be linked with one or more the applications previously installed on the requesting mobile device 104.”  At [044]  “…device usage data gathered by multiple device monitors 115 regarding which applications 108 are installed on the corresponding mobile devices 104,” at [057, figs 6, 7 and all related text] “For example, the mobile device 104 to include application usage data that describes the frequency and duration of each application installed mobile device 104. Additionally, the mobile device usage data user describes user's search behavior or social network interactions. In some embodiments, the mobile device usage data also includes information regarding which applications are installed on each of the mobile devices 104. Accordingly, in step 720, computer system can determine the applications installed on each of the mobile devices 104 from the mobile device usage data.” [fig 2 and related text] “…the application recommendation manager 114 can include an application association graph data store 211 and an application classifications database 210.  Each of the application association graph data store 211 and the application classification database 210 can be directly or indirectly in communication with the applications association graph engine 215….”); 
retrieving an application weight from storage (at least [fig 2 and related text] “The application association graphs in the application association graph data store 211 can include the most up-to-date information regarding available applications and the respective weighted associations with other applications…”);
conducting a linear regression analysis by the first server for each user device, using a linear combination of the application weight applied to each installed application as a first variable, and the user specific information weight as a second variable, and a negative default value having a greater absolute value than an absolute value of any of the predetermined application weight and the predetermined user specific information weights as a third independent variable  to generate a score of the user device as a dependent [i.e. resulting (at least [046] “For example, an application A and an application B can be associated with the same user generated tag T1 (user weight).  Similarly, application A and application C can be associated with the same user generated tag T2.  If T1 is more popular than T2, i.e., T1 is associated with more applications than T2, then the relationship score between application A and application B (i.e. application weight to each application)  will be less than the relationship score between application A and application C (i.e. application weight to each application). Additionally, if application A and application D for each associated with the same user generated tags T1 and T3, and the relationship score between application A and application D will be less than the relationship score between application A and application B because of the additional user generated tag relationship with respect to user generated tag T3.”; see also [048, 055]; at [032, 035, 048, 055, fig 5 and related text] if an existing relationship score is higher than an individual value, that independent relationship score will govern the user device score, also, a frequency of installation value may be considered as a third value to determine the score itself see for example [048-58, fig 6, and related text as well as table 1] – “top N applications” are used as a third absolute value);
aligning the scores of the user devices in the application installation list in a descending order  in order to select at least one of the user devices having a score higher than a reference value as a candidate to which an online content is to be provided, for display in the user device, wherein the first and second independent [variables] of the same installed application are combined differently depending on the type of the online content  (at least [055] f an application A is installed on mobile devices associated with M people in the particular user's social network, and application B is installed on mobile devices associated with N people in the particular user's social network, where M>;N, then the probability that the particular user will install application A is greater than the probability that the particular user will install application B. Such probabilities that a user will install a one particular application over another particular application can be used as the relationship score, or as a component in a calculated relationship score, in one or more application association graphs.” – i.e. if the relationship score is higher than another, the user is selected based on the people in the user’s social network also having a similar relationship score). Stolorz/Li are analogous references, in that both references teach means of determining content or suggestions for users based on the activity occurring within a given user device. One would have been motivated to include the specific calculations as taught by Li in the weighting/application information of Stolorz, as Stolorz teaches that such calculations create timely information for future access, which thereby assists the ease, speed, and efficacy with which users can discover, download, and use applications as recommended to their mobile devices (see 033).  This is particularly analogous with the promotional content as provided in both Stolorz and Li, in which both references encourage a user to download an application based on existing information known about a user’s mobile device activity. Li further teaches that “using such application and user specific data from various mobile devices…can significantly improve the accuracy and efficacy of the application recommendation…” (see 029), thereby increasing the chances that the user actually will complete the desired action upon being provided the recommendation or content. 
Although Stolorz/Li teaches weights as noted above, and arguably that the weight is predetermined in that the weight is determined independently of the application process, it does not specifically disclose a [value] that is predetermined and has a different value from one another. 
Sarkar however, does teach: 
An application [value] that is predetermined and has a different value from one another (at least [col 13, lines 48- col 14, line 25] the application value is received per application, and stored in application table 322, i.e. they are predetermined; this per application classification is used as a “weight” in the scoring computation shown in col. 14; see also fig 3 and related text).
Wherein an application [value] and the user specific information for a given user device are calculated differently depending on the type of online content (at least [col 10]  “ad presentation manager 314 can identify ads based on keywords associated with the ads 312 that correspond with the requested content in which the ads are to be presented ( e.g., matching ad keywords to keywords in requested content or query terms). In another example, the ad presentation manager 314 uses information about the user (e.g., user profile information) to identify ads. In another example, the ad presentation manager 314 can send a social networking application ads based on the specific application requesting the ads ( e.g., the ads are for products or services that appeal to a typical user of the social networking application”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include classification and a comparison of similar types of applications stored on a local computing device, as taught by Sarkar, because Sarkar discloses specifically that this allows optimal pricing for advertisements by considering the user’s interests and actions, and thereby increase profitability (see col 2). Sarkar discloses that the presence of the application itself is arguably more or similarly important to the usage data as collected, but further discloses that the usage as taught in Stolorz/Li is necessary to further refine the “value” or weight of presence of the app itself (see col 2). 

In reference to claim 5
Stolorz/Li/Sarkar teaches all the limitations above. Stolorz further teaches: wherein the predetermined action includes at least one of playing the content, installing and operating an application, making a purchase payment, subscribing to a service, using a coupon, and responding to a survey (at least [019] “An example advertisement includes toddler fashion apparel shopping mobile application that generally female users within the age group 25-35 years that have toddlers would be interested in and would download and install the application.”)

In reference to claim 7, 18:
Stolorz/Li/Sarkar teaches all the limitations above. Stolorz further teaches: paying, by the second server, an online content fee to the first server (at least [015, 019-022, 028] advertisements are purchased from a third party system with a targeting criterion that match a user attribute).

In reference to claim 12
Stolorz/Li/Sarkar teaches all the limitations above. Stolorz further teaches: wherein the online content varies depending on the gender, age, marital status, location, and income group of the user of the user device selected as the target candidate (at least [019] “An example advertisement includes toddler fashion apparel shopping mobile application that generally female users within the age group 25-35 years that have toddlers would be interested in and would download and install the application.”)

In reference to claim 17 
Stolorz/Li/Sarkar teaches all the limitations above. Stolorz further teaches:  the server configured to transmit the unique data of a user device selected as the target candidate (at least [021-022]); and
a second server configured to receive the unique data, identify the target candidate from the unique data, and provide online content to the target candidate (at least [020-023] ground truth determination module 220 determines that a user completed an action based on being shown the selected ad, having been targeted based on a given attribute matching).

In reference to claim 18
Stolorz/Li/Sarkar teaches all the limitations above. Stolorz  further taches wherein the second server is further configured to pay an online content fee to the server for the online content provided to the target candidate (at least [015, 019-022, 028] advertisements are purchased from a third party system with a targeting criterion that match a user attribute).

Claims 8, 9, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolorz in view Sarkar in view of Li and further in view of Ramer et al (US 20070060099 A1, hereinafter Ramer). 

In reference to claim 8, 19:
Stolorz/Li/Sarkar discloses all the limitations above. Stolorz further discloses: receiving, by the second server from the target candidate, action data indicating whether the target candidate has performed at least one of accessing the online content, installing and operating an application, making a purchase payment, subscribing to a service, using a coupon, and responding to a survey  (at least [019] “An example advertisement includes toddler fashion apparel shopping mobile application that generally female users within the age group 25-35 years that have toddlers would be interested in and would download and install the application.”). Although Stolorz discloses wherein a fee is paid or an advertisement is purchased, it does not specifically correlate the activity of the user with the payment of the fee. 
Ramer however does teach: 
wherein the step of paying the online content fee comprises:
receiving, by the second server from the target candidate, action data indicating whether the target candidate has performed at least one of accessing the online content, installing and operating an application, making a purchase payment, subscribing to a service, using a coupon, and responding to a survey (at least [00102, 0108, 0122, 0281, 0315-0316] in pay per call and pay per click advertising, the call or click is recorded and sent back to the server); 
analyzing, by the second server, the action data received from the target candidate and paying the online content fee to the first server upon determining that the target candidate has performed the at least one of accessing the online content, installing an operating an application, making a purchase payment, subscribing to a service, using a coupon, and responding to a survey (at least [00102, 0108, 0281, 0315-0316] in pay per call and pay per click advertising, the call or click is recorded and sent back to the server). It would have bene obvious to one of ordinary skill in the art at the time of the invention to include pay per click/pay per call functionality in the usage based targeting of Stolorz, because Ramer teaches that pay for performance billing is a natural solution for advertisers looking to maximize the effectiveness of an advertisement/referral budget. Ramer discloses that pay-for performance advertisements such as those claimed, allows for placement of the advertisement without an auction or other means of pricing (see 00122), and Ramer further discloses that allowing for pay for performance functionality assists in usage based targeting of a user in that the search results and/or information presented to the user will be continually updated based on the user’s action (see 0181, 004-005). 

In reference to claim 9, 20: 
Stolorz/Li/Sarkar/Ramer discloses all the limitations above. While Stolorz discloses that a fee is paid, it does not disclose performance and/or display of the online content as connected to the fee itself. Ramer however does teach: wherein the online content fee is paid to the first server if the number of times the online content has been provided to the target candidate exceeds a predetermined reference number (at least [0122] an initial view of the advertisement is free, but if the view exceeds “1” then the advertiser is charged). It would have been obvious to one of ordinary skill in the art at the time of the invention to consider thresholds of user activities in the billing, as taught by Ramer, because Ramer discloses that allowing a preview of the service might encourage the advertisers/vendors to participate in the service, as they will find initial value in the referral (see 0122). 
Response to Arguments

Applicant’s remarks as filed 2 AUG 2022 have been fully considered. 
Applicant’s amendments have negated the prior objection, as such it is withdrawn. 
Applicant’s remarks with regard to the rejection under 35 USC 101 begin on page 10 of the remarks. Applicant appears to be arguing an improvement is present therein, however, Examiner is unclear what the purported improvement to technology or technological environment would be. Applicants improvements appear to be in the targeting of an advertisement at best, which is neither an improvement to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a). Applicant is reminded that contrary to Applicant’s remarks, a lack of prior art is not indicative of eligible subject matter. As such the rejection is maintained. 
Applicant’s remarks regarding the prior art begin on page 11, with a discussion of the relevant statute(s) and case law regarding the prior art rejection under 35 USC §103. Page 13 includes a restatement of the newly amended independent claim 1, with a conclusion on page 14. Examiner respectfully disagrees – Stolorz shows a similar value range expressed as percentages, which when converted to a decimal would be within the ranges as currently claimed. Applicants remarks regarding the weights and their calculations are not found persuasive, at least because Applicant has not explicitly claimed how these weights are actually calculated. The claimed limitations  only require receiving the values from storage, i.e. how the value was determined is not at all relevant to the claimed invention. Applicant is encouraged to amend the claim if that is the interpretation sought. Examiner respectfully notes that the references discussed in the remarks are not those to which the linear regression is cited. Applicant’s remaining remarks regarding the prior art necessarily fail at least in view of the discussion above. 

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20090299817, to Fok et al, as well as 20120022915 to Carion, and US6701362, to Subramonian, all disclose advertising based on user device activity within mobile applications.    
“AppAware: which mobile applications are hot?” by Andrea Girardello & Florian Michahelles, available at: https://dl.acm.org/doi/abs/10.1145/1851600.1851698.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE . KOLOSOWSKI-GAGER/
Primary Examiner
Art Unit 3622



/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622